Citation Nr: 1753898	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement for service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Navy from November 1979 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this claim in February 2016 and November 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, on review of the claims file, the Board finds that additional development of the claim is warranted.

In January 2017, the VA examiner concluded the Veteran's currently diagnosed neurocognitive disorder and anxiety disorders were less likely than not incurred in, caused by, or etiologically related to the Veteran's active service.  The examiner was directed only to consider psychiatric disorders currently diagnosed as of September 2009, the beginning of the appellate period.  

However, review of the medical evidence of record shows in January 2008, in addition to anxiety disorder, a consultative examiner for the Social Security Administration rendered further diagnoses of depressive disorder, not otherwise specified (NOS) and schizotypal personality disorder, NOS.  Given the medical opinions of record, the Board is unable to determine whether these conditions resolved, whether the diagnoses were rendered in error, or whether the January 2017 overlooked them.  Consequently, remand for a medical opinion that takes into account the full history of the Veteran's condition is required.  

For the foregoing reasons, the Board finds that a remand for a new examination is necessary. The new examination must fully address the evidence of record including the Veteran's lay assertions, the January 2008 diagnoses and other documented complaints of psychiatric impairments.  The examiner should offer an opinion on whether the Veteran has had any psychiatric impairments, at any point during the claims period and whether such disability is the result of the Veteran's service.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  The examiner should also consider whether any acquired psychiatric disorder is caused by or aggravated by other service-connected conditions such as spondylosis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated treatment records dated since September 2016, to include any records from the Houston VA Medical Center, and associate them with the claims file or electronic record.

2.  After all outstanding records have been associated with the claims file, obtain a new VA examination that determines all current psychiatric diagnoses and all diagnoses that may have existed during the pendency of the claim.  In so doing, the examiner must specifically address prior psychiatric diagnoses of record, including the January 2008 examiner's diagnoses of depressive disorder NOS, and schizotypal personality disorder.  If the examiner determines that any prior diagnosis cannot be validated, he or she should explain why.  

For any diagnosed psychiatric disorder, other than schizotypal personality disorder, that the Veteran had at any time during the pendency of his claim, the examiner should offer comments and an opinion addressing whether it is at least as likely as not that such disability was incurred in or aggravated by his military service or was caused by or aggravated by one of the Veteran's service-connected conditions (including spondylosis).

If the Veteran had a personality disorder at any time during the pendency of his claim, the examiner should opine as to whether the condition was aggravated by any of the Veteran's service-connected conditions (including spondylosis).  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


